PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Donini et al.
Application No. 16/379,101
Filed: April 9, 2019
For: Novel Peptides and Analogs for Use in the Treatment of Oral Mucositis

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petitions filed, March 22, 2021, for expedite consideration under 37 CFR 1.182 on the petition filed March 22, 2021 under the unintentional provisions of 37 CFR 1.137(a) to revive the above-identified application.

The petition under 37 CFR 1.182 is hereby GRANTED.  The petition for expedited consideration includes payment of the petition fee under 1.182. The relief requested is warranted. Accordingly, the petition under 37 CFR 1.137(a) is being considered out of turn.

The petition under37 CFR 1.137(a) is hereby DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed December 27, 2020. The issue fee was timely paid on February 8, 2021.  Accordingly, the application became abandoned on February 9, 2021.  A Notice of Abandonment was mailed February 23, 2021. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item (1) above.

The petition does not comply with requirement (1).  In this regard, petitioner has submitted an Application Data Sheet (ADS) with the petition that amends the inventor’s name.  While an ADS is part of the application for which it has been submitted (see 37 CFR 1.76(a)), this corrected ADS is filed after payment of the issue fee.  However, no amendment may be made as a matter of right in an application after the mailing of the notice of allowance.  Any amendment filed pursuant to this section must be filed before or with the payment of the issue fee, and may be entered on the recommendation of the primary examiner, approved by the Director, without withdrawing the application from issue.  See 37 CFR 1.312.

Since 37 CFR 1.312 prohibits amendments to the disclosure after the payment of an issue fee, entry of the corrected ADS, under 37 CFR 1.48, is not permitted at this time.  If the changes in the ADS filed March 22, 2021, are desired, petitioner must submit renewed petition to revive, including copies of the previously filed oath and declaration, a renewed request under 37 CFR 1.48, ADS, a petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c) (2) and a Request for Continued Examination under 37 CFR 1.114, and all the required fees.

In view of the above, the present petition cannot be granted at this time.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to LaShawn Marks at (571) 272-7141.  


/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        



    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).